Citation Nr: 0321722	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident, claimed as secondary to service-
connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

In a February 2002 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to compensation for 
additional disability manifested by cerebrovascular accident 
under the provisions of 38 U.S.C.A. § 1151, and for service 
connection for cerebrovascular accident, claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a February 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's February 2002 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
aforementioned decision and remanded the issues of 
entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident, claimed as secondary to service-
connected post-traumatic stress disorder, to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with 38 U.S.C.A. 
§ 5103(a), as amended by the Veterans' Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


REMAND

In the February 2002 decision, the Board addressed the VCAA 
and noted that all duties were complied with through the 
November 1999 Board remand, an April Supplemental Statement 
of the Case, with cover letter, correspondence sent to the 
veteran and his representative in October 2000 and December 
2000, the report of the veteran's April 2001 VA examination, 
the receipt of his VA medical treatment records, and the 
Supplemental Statement of the Case issued in August 2001, all 
provided to the veteran.  However, in the February 2003 Joint 
Motion, it was argued that the communication contained in the 
veteran's record did not satisfy the standard erected by the 
VCAA.  Specifically, VA failed to inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran was to provide, citing Quartuccio v. Principi, 16 
Fed. App. 183, 187 (2002) (decided subsequent to the Board's 
February 2002 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (also decided subsequent to the 
Board's February 2002 decision).  Hence, because VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  Thereafter, the RO should 
readjudicate this claim, to include in 
the consideration of secondary service 
connection whether there is additional 
disability of a nonservice-connected 
condition (CVA) due to aggravation by an 
established service-connected disorder 
(PTSD), see Allen v. Brown, 4 Vet. App. 
384 (1993).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

3.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




